DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1's recitation of "drive mechanism" being interpreted as a double-shaft stepping motor connected to the support consistent with page 4 of Applicant' specification;
Claim 1's recitation of "stir mechanism" being interpreted as a hopper with a stirrer in the hopper that is connected to the drive mechanism consistent with page 4 of Applicant' specification;
Claim 1's recitation of "extrusion mechanism" being interpreted as a screw extruder with one end of the screw connected to another side of the drive mechanism consistent with 5 of Applicant' specification; and
Claim 9's recitation of "reinforcing mechanism" being interpreted as plurality of reinforcing plates consistent with page 7 of Applicant' specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3–8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, this claim recites "a side of the double-shaft stepping motor" in line 8. However, two sides are already introduced in claim 2 (see "a side" in lines 2–3 and "another side" in line 4). One of ordinary skill in the art in unable to ascertain whether the Applicant intended to introduce third side (which is generally inconsistent with the Applicant's disclosure) or reference one of the two sides set out in claim 2. Restated differently, what is the least number of sides of the double-shaft stepping motor claimed?
Claims 4–8 are rejected for the same reasons via their dependency on claim 3. 
As to claim 10, this claim recites "a third support plate" in line 2 which raises the implication that a first and second support plate are present. However, no antecedent basis exists for the first or second support plates. 
As to claim 10, this claim recites "the support" in line 4. This limitation lack antecedent basis.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the primary reason for indicating that claims has allowable subject matter is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein a side of the drive mechanism is connected to the stir mechanism to drive the stir mechanism to rotate, and another side of the drive mechanism is connected to the extrusion mechanism to drive the extrusion mechanism to rotate.
US 20170295816 discloses another side of the drive mechanism is connected to the extrusion mechanism to drive the extrusion mechanism to rotate and even beveled gears (see Figure 1) but not a side of the drive mechanism is connected to the stir mechanism to drive the stir mechanism to rotate.
CN 109624324 (see attached machine translation) discloses a side of the drive mechanism is connected to the stir mechanism to drive the stir mechanism to rotate and even beveled gears but not another side of the drive mechanism is connected to the extrusion mechanism to drive the extrusion mechanism to rotate and even beveled gears;
US 20170326773 teaches the overall arrangement of a hopper and extruder in Figure 5. But this reference uses dedicated motors.
EP 3782797 (see attached machine translation) teaches the overall arrangement but with dedicated motors (Figure 1).
US 20160263822 teaches a direct drive of a screw extruder and a fluid connection with the material feed in Figure 5.
US 5764521 teaches a direct drive of a screw extruder and fluid connection with the material feed. 
CN 108620587 (see attached machine translation) teaches the use of bevel gears to selectively supply different powders to an extruder.
US 20170144369 teaches beveled gears used in a feed mechanism in Figure 3.
US 0556472 is an old relevant patent.
However, the prior art fails to any teachings, suggestions, motivations, or other rationales to arrive at wherein a side of the drive mechanism is connected to the stir mechanism to drive the stir mechanism to rotate, and another side of the drive mechanism is connected to the extrusion mechanism to drive the extrusion mechanism to rotate.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743